Cooper, J.,
delivered the opinion of the court.
The controversy in this case is whether E. S. Harris, the execution debtor, was so transacting the mercantile business in which the goods seized were used as to subject them to execution for his debts.
By the instruction given for the plaintiffs, the jury was told that if it believed the defendant “ conducted” the business, and that there was no other sign at the place of business than that of “ Alliance Store,” the verdict should be for the plaintiffs. This was erroneous, in that it either assumed that the defendant was by, “ conducting” the business, “ transacting business in his own name,” or announced the proposition that conducting a business, transacted in the name of his wife under the sign of alliance store, would subject the property to his debts. Quin v. Myles, 59 Miss. 375 ; Schoolfield v. Wilkings, 60 Ib. 238.

Reversed and remanded.